DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitations recite sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitations are: “circuit, configured to” in claim 1, 2, 4-6, 13, 14, 16, 19 and “buffer, configured to” in claim 1.
Because these claim limitations are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 5, 6 are rejected under 35 U.S.C. 103 as being unpatentable over Buschmann (US 2003/0059119 A1) in view of Miyake (US 6,546,145 B1).
Claim 1, Buschmann discloses an encoding apparatus (e.g. Fig. 2), comprising: a first buffer (e.g. Fig. 2 memory 220), configured to buffer a quantized coefficient of an image block that is input by a quantization circuit (e.g. Paragraph [0057-0058], ); a second buffer (e.g. Fig. 2 memory 222), configured to buffer the run-length encoding information (e.g. Paragraph [0062-0064]); and a processing circuit, wherein when the second buffer stores run-length encoding information (e.g. Paragraph [0062-0064]), the processing circuit is configured to: read the run-length encoding information from the second buffer (e.g. Paragraph [0064]), read the quantized coefficient corresponding to the run-length encoding information from the first buffer (e.g. Paragraph [0056]), and output the run-length encoding information and the corresponding quantized coefficient to entropy encoding circuit (e.g. Paragraph [0056, 0064]).
Although Buschmann discloses to the quantized coefficient of the image block sequentially to obtain run-length encoding information (e.g. Paragraph [0056]); it implicitly discloses an information generation circuit configured to detect the quantized coefficient of the image block sequentially to obtain run-length encoding information, wherein the run-length encoding information includes at least one of level-run information, zero-run information, or identification information of a direct current (DC) coefficient.
However, Miyake teaches an information generation circuit (e.g. Fig. 1 and Col. 1 Ln 35-50) configured to detect the quantized coefficient of the image block sequentially to obtain run-length encoding information (e.g. Fig. 1 and Col. 1 Ln 35-50), wherein the 
Therefore, it would have been obvious to one of ordinary skill in the art at time of the invention to incorporate the run-length coding as taught as Miyake into the apparatus of Buschmann in order to reduce memory capacity for stored image compression information. 
Regarding Claim 5, Miyake further teaches the quantization circuit, configured to quantize a transformation coefficient of the image block to generate a quantized coefficient, and input the quantized coefficient to the information generation circuit (e.g. Col. 1 Ln 40-43).
Therefore, it would have been obvious to one of ordinary skill in the art at time of the invention to incorporate quantization as taught as Miyake into the apparatus of Buschmann in order to provide efficient coding. 
Regarding Claim 6, Miyake further teaches a transformation circuit, configured to generate the transformation coefficient of the image block (e.g. Col. 1 Ln 36-40); and the entropy encoding circuit, configured to perform entropy encoding based on the run-length encoding information and the corresponding quantized coefficient output by the processing circuit (e.g. Col. 1 Ln 49-50, Col. 2 Ln 16-18).

Claims 3, 18 are rejected under 35 U.S.C. 103 as being unpatentable over Buschmann (US 2003/0059119 A1) in view of Miyake (US 6,546,145 B1) and Yoshioka (US 6,310,921 B1).
Claim 3, Yoshioka further teaches at least one of the first buffer or the second buffer is a FIFO-based buffer (e.g. Fig. 4 memory 4).
Therefore, it would have been obvious to one of ordinary skill in the art at time of the invention to incorporate FIFO buffer as taught as Yoshioka into the apparatus of Buschmann in view of Miyake in order to reduce memory capacity for stored image compression information.
Regarding Claim 18, Yoshioka further teaches the image block is a slice (e.g. Fig. 5 and Col. 13 Ln 31-46).

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Buschmann (US 2003/0059119 A1) in view of Miyake (US 6,546,145 B1) and Fujino (US 2012/0177298 A1).
Regarding Claim 16, Miyake further teaches a scanning circuit, and a quantization circuit is configured to quantize the data sequence to generate the quantized coefficient of the image block (e.g. Col. 1 Ln 49-50, Col. 2 Ln 16-18).
Although Miyake has a scanning circuit (e.g. Fig. 1 scan converting circuit 45); it implicitly discloses to convert the transformation coefficient from two- dimensional data to a one-dimensional data sequence.
However, Fujino teaches to convert the transformation coefficient from two- dimensional data to a one-dimensional data sequence (e.g. Fig. 1 and Paragraph [0024]).
Therefore, it would have been obvious to one of ordinary skill in the art at time of the invention to incorporate the scanning as taught as Fujino into the apparatus of .

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Miyake (US 6,546,145 B1) in view of Fujino (US 2012/0177298 A1).
Regarding Claim 19, Miyake discloses an encoding apparatus (e.g. Fig. 1), comprising: a transformation circuit (e.g. Fig. 1 DCT circuit 17), configured to generate a transformation coefficient of an image block (e.g. Col. 1 Ln 36-40); a scanning circuit (e.g. Fig. 1 scan converting circuit 45); a quantization circuit (e.g. Fig. 1 Q 40), configured to quantize data to generate a quantized coefficient of the image block (e.g. Col. 1 Ln 40-43); and an entropy encoding circuit (e.g. Fig. 1 Huffman coding circuit 43 49), configured to perform entropy encoding on the quantized coefficient (e.g. Col. 1 Ln 49-50, Col. 2 Ln 16-18).
Although Miyake has a scanning circuit (e.g. Fig. 1 scan converting circuit 45); it implicitly discloses to convert the transformation coefficient from two- dimensional data to a one-dimensional data sequence.
However, Fujino teaches to convert the transformation coefficient from two- dimensional data to a one-dimensional data sequence (e.g. Fig. 1 and Paragraph [0024]).
Therefore, it would have been obvious to one of ordinary skill in the art at time of the invention to incorporate the scanning as taught as Fujino into the apparatus of Miyake in order to provide a more efficient executing scan conversion.

Allowable Subject Matter
Claims 2, 4, 7-15, 17, 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Tabata (US 6,342,950 B1), discloses FIFO buffer;
Tanaka (US 2012/0099657 A1), discloses image coding device;
Ito (US 2003/0086127 A1), discloses image process apparatus and method.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YULIN SUN whose telephone number is (571)270-1043.  The examiner can normally be reached on 10AM - 6PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jay Patel can be reached on 571-272-2988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-






/YULIN SUN/Primary Examiner, Art Unit 2485